Gtlfillan, C. J.
I dissent bottles to the result and the reasoning by which it is reached. It must, of course, be assumed that the legislature had a purpose in requiring by section 8 that the lien statement which must be filed by each lien claimant shall state the date when the first item was furnished, and in providing that the statement shall operate to continue such lien from the date of such first item until the expiration of one year from the date of the last. No purpose can be suggested except to fix the date when each lien shall be deemed to have attached. Under all the mechanic’s lien laws of of this state prior to 1889, all such liens took rank, not only as between themselves, but in respect to other interests and liens, in the order of the dates of the first items, without regard to when the building was commenced; and such is the rule under the act of that year, except in so far as the express provisions of section 8 may be modified by other provisions of the act. The opinion of the majority of the court is, in substance, that, in respect to other accruing interests and liens, all mechanics’ liens attach, not from the dates of the first items, as prescribed in section 8, but from the date of beginning the work on the building; so that if a mortgage or judgment lien attaches after any work, however little, has been done, and though that work was paid for when done, so that there is no lien for it, such mortgage or judgment lien is postponed to all mechanics’ liens attaching subsequently according to section 8.
The reasoning by which that end is reached is based on the clause in section' 10 providing that, in distributing the proceeds of the sale to satisfy the mechanics’ liens, it shall be done “without priority among themselves.” That provision places such liens on an equal footing, without regard to the dates when they attached, and, as “among themselves,” makes those dates unimportant; but how an intent to place these liens on an equal footing among themselves manifests an *533intent to place them on a footing superior to that of other interests or liens, or an intent to make them, in respect to such other interests or liens, attach at any other times than those expressly prescribed in section 8, I am unable to see. ■ It is contrary to well-known rules of construction to hold that the express provisions of section 8 are modified by section 10, except so far as is necessary to give effect to the provisions of the latter section; and I cannot see why those provisions may not have full operation without affecting section 8, so far as it prescribes when mechanics’ liens shall attach as to any interests except as among themselves.
That, by the statutes of some of the states, mechanics’ liens attach from beginning the work on the building, may be a sufficient reason for our legislature to adopt the same rule, but is no reason for us to say it has adopted it. Some states have adopted it; more states have not. Our legislature has followed the latter. Had it intended to adopt the rule in the former states, the terms in which it might have done so are so obviously simple and direct, requiring a change in but a single line of section 8, that attributing to it such intent upon the provisions of this act almost amounts to a charge of gross incompetency or negligence in the choice of terms to express its intention.
Of the suggestion in the majority opinion that upon any other rule than that adopted by it, in the case of a mortgage or judgment lien intervening between the prior and subsequent mechanics’ liens, injustice will in some way be done to the holders of the prior of such liens, it is enough to say that such holders have no right to any lien except such as the statute gives, be it more or less beneficial to them; and if their liens, as given, are rendered less valuable because they are required to share with the holders of liens which the owner’s acts and defaults suffer to accrue, they cannot complain because they take their liens subject to such contingencies.
Dickinson, J. I also dissent, and for the reasons expressed in the foregoing opinion of the chief justice.
(Opinion published 54 N. W. Rep. 746.)